PER CURIAM: *
The Federal Public Defender appointed to represent Randy Massey has moved for leave to withdraw and has filed a brief in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Based on our review of the record, counsel’s brief, and Massey’s response, there are no nonfrivolous issues for appeal. (Massey’s pro se motion to recuse the district judge is DENIED.) Accordingly, the motion for leave to withdraw is GRANTED; counsel is excused from further responsibilities herein; and this appeal is DISMISSED. See 5th Cir. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.